Motion granted and appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved, since the court below has in effect found and held on two occasions that the hospital had waived its opportunity for judicial review of union certification when it failed to proceed under subdivision 4 of section 707 of the Labor Law to attack the unfair labor practice determination prior to confirmation of the arbitration award (Labor Law, § 716, subd. 8).
Cross motion for extensions of time and for stays of other proceedings denied (CPLR 5514, subd. [a]).